          Case 8:19-cv-03461-TDC Document 5 Filed 01/24/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)

____________________________________
                                    )
DESEREE HERRING,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )
                                    )                         Case No. 8:19-CV-03461-TDC
UPWORK, INC.,                       )
                                    )
      And                           )
                                    )
SUSAN PARRETT,                      )
                                    )
                  Defendants.       )
____________________________________)

                              JOINT MOTION TO STAY CASE

       Plaintiff Deseree Herring, through counsel, and Defendants Upwork, Inc. and Susan

Parrett, through their counsel, respectfully submit this Motion to Stay Case.

       On or about January 20, 2020, Plaintiff’s counsel informed Defendants’ counsel of their

intent to withdraw as counsel. So as to provide Plaintiff with the opportunity to obtain new counsel,

the Parties request that the Court stay this case for ninety (90) days. If by the end of that time

period Plaintiff has not obtained new counsel, the Parties request that the stay be lifted unless

Plaintiff can show good cause why it should be extended.

       Additionally, Defendants have informed Plaintiff of their belief that this Court does not

have jurisdiction over this matter because of a binding arbitration agreement. Should the Plaintiff

after Defendants have the opportunity to confer with her new counsel not voluntarily consent to

dismissing the case, upon expiration of the Stay, Defendants intend to proceed with requesting
          Case 8:19-cv-03461-TDC Document 5 Filed 01/24/20 Page 2 of 3



leave to file a Motion to Dismiss and Compel Arbitration, according to the procedures set forth in

the Court’s December 10, 2019 Case Management Order.

       WHEREFORE, the Parties jointly request that the Court stay this matter for ninety (90)

days commencing on the date the order is entered.



January 24, 2020


 MELEHY & ASSOCIATES LLC                          LITTLER MENDELSON, PC


 By: /s/ Omar V. Melehy                           By: /s/ Steven E. Kaplan
 (by permission)                                  Steven E. Kaplan, Bar No. 16531
 Omar V. Melehy, Bar No. 05712                    Meredith L. Schramm-Strosser, Bar No. 18537
 Andrew Balashov, Bar No. 19715                   815 Connecticut Ave NW, Suite 815
 8403 Colesville Road, Suite 610                  Washington, DC 20006
 Silver Spring, MD 20910                          Telephone: (202) 842-3400
 Telephone: (301) 587-6364                        Facsimile: (202) 842-0011
 Facsimile: (301) 587-5308                        skaplan@littler.com
 ovmelehy@melehylaw.com                           mschramm-strosser@littler.com
 abalashov@melehylaw.com
                                                  Counsel for Defendants Upwork, Inc. and
 Counsel for Plaintiff                            Susan Parrett.
         Case 8:19-cv-03461-TDC Document 5 Filed 01/24/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on January 24, 2020, a true and correct copy of the foregoing was filed with

the Clerk of the Court, and served upon the persons below, via the Court’s CM/ECF system.


Omar V. Melehy, Bar No. 05712
Andrew Balashov, Bar No. 19715
MELEHY & ASSOCIATES LLC
8403 Colesville Road, Suite 610
Silver Spring, MD 20910


                                                             /s/ Steven E. Kaplan
                                                             Steven E. Kaplan
